Matter of Tevin K. (2015 NY Slip Op 03364)





Matter of Tevin K.


2015 NY Slip Op 03364


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2014-08348
2014-08349
 (Docket No. D-1098-14)

[*1]In the Matter of Tevin K. (Anonymous), appellant.


Larry S. Bachner, Jamaica, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Devin Slack of counsel), for respondent.

DECISION & ORDER
Appeals from (1) an order of fact-finding of the Family Court, Queens County (Robert I. Caloras, J.), dated May 19, 2014, and (2) an order of disposition of that court dated July 30, 2014. The order of fact-finding, after a hearing, found that Tevin K. had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree. The order of disposition adjudicated Tevin K. a juvenile delinquent and placed him on probation for a period of 18 months.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as the order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree (Penal Law § 160.10[1]) and criminal possession of stolen property in the fifth degree (Penal Law § 165.40). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Dashawn R., 120 AD3d 1250, 1251), we nevertheless afford great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (Matter of Dashawn R., 120 AD3d at 1251; cf. People v Mateo, 2 NY3d 383, 410). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination was not against the weight of the evidence (cf. People v Romero, 7 NY3d 633).
MASTRO, J.P., BALKIN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court